Citation Nr: 0805889	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-00 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for residuals, shell fragment wound, muscle group 
XIII, right thigh.  

2.  Entitlement to a disability rating in excess of 
10 percent for residuals, shell fragment wound, muscle group 
XIV, right thigh.  

3.  Entitlement to a disability rating in excess of 
10 percent for residuals, shell fragment wound, muscle group 
XV, right thigh.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1963 to 
August 1967.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied increased ratings for all 
three disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran was afforded a compensation and pension (C&P) 
examination in December 2004.  The examiner made many 
findings concerning muscle groups XIV and XV, but failed to 
provide findings with respect to muscle group XIII of the 
veteran's service-connected residuals of a shell fragment 
wound of the right thigh, which is also at issue in this 
appeal.  See 38 C.F.R. § 4.73, Diagnostic Code 5313 (2007).    

In addition, at the December 2004 C&P examination, the 
veteran reported that he intermittently feels a pressured, 
burning sensation on a scale of 8 out of 10 as though 
something is sticking into his right buttock.  Although the 
examiner noted those complaints, and the X-rays revealed 
shrapnel that is still lodged in his right thigh, no findings 
were made as to whether that pain is a residual of his right 
thigh wound.  Moreover, the examiner recorded that the injury 
had caused superficial 



nerve damage, but there were no findings made at that 
examination whether there are neurological implications with 
respect to the shrapnel.  After the C&P examination, the 
veteran submitted a statement that by the end of the day, his 
right foot drags.  

The examiner made findings with respect to the veteran's 
functional ability due to fatigue after repeated motion.  But 
it is not clear whether her finding that there was no 
observed or measured fatigue in repetitive movements 
constitutes the examiner's estimation of the extent to which 
there is functional impairment during any flare-ups the 
veteran may experience.  

Accordingly, the veteran should be scheduled for appropriate 
C&P examinations, to include a neurological evaluation, to 
evaluate the current severity of his service-connected 
residuals of the shell fragment wound (muscle groups XIII, 
XIV, and XV) of the right thigh.   

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Finally, since notice that complies with Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. January 30, 
2008), has not been provided, such notice should be sent to 
the veteran. 

Accordingly, the case is REMANDED for the following action:

1. Send the veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
claim, as outlined in Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951(Ct. 
Vet. App. January 30, 2008).  Associate 
any evidence received with the claims 
folder.  


2.  Thereafter, make arrangements for the 
veteran to have appropriate examination(s) 
(to include a neurological evaluation) to 
determine the current condition of his 
residuals of the shell fragment wound 
(muscle groups XIII, XIV, and XV) of the 
right thigh.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination report(s).  Any indicated 
studies should be performed.  

The examiner(s) should identify all 
residuals attributable to the veteran's 
service-connected shell fragment wound to 
the right thigh, to include any scars, 
muscle, orthopedic, and neurological 
residuals.

The examiner(s) should note the range of 
motion measurements for the right knee and 
right hip, including flexion, extension, 
abduction, adduction, and inward and 
outward rotation, as appropriate.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner(s) is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the right 
knee or right hip is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of 
motion and/or no 



limitation of function, such facts must be 
noted in the report.

The examiner(s) should specifically 
discuss the severity of any muscle 
impairment, including of Muscle Groups 
XIII, XIV, and XV.

The examiner(s) should also describe in 
detail the veteran's scars.

Finally, the examiner(s) should state 
whether there are any neurological 
residuals associated with the veteran's 
service-connected disability and identify 
any nerves involved.  If so, the 
examiner(s) should also specifically 
discuss the extent, if any, of paralysis 
of the nerves involved.

The examination report(s) must provide 
complete rationale for all opinions.  

3.  Readjudicate the issues on appeal.  If 
the claim remains denied, provide the 
veteran (and his representative, if any)  
with a supplemental statement of the case.  
Allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



